           Case 18-31092       Doc 22     Filed 05/28/19 Entered 05/29/19 11:05:10            Desc Main
                                             Document Page 1 of 5



         SO ORDERED.

         SIGNED this 28 day of May, 2019.




                                                            James P. Smith
                                                  Chief United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13
Latoya Vaughn
1220 Crystal Bend
Monroe, GA 30655                                                             CASE NO. 18-31092-JPS
SS#     XXX-XX-0584



                      ORDER CONFIRMING PLAN AWARDING ATTORNEY FEES
       The debtor's plan having been transmitted to all creditors; and

       It having been determined, after hearing on notice, that the debtor's plan, or plan as amended, complies
with Chapter 13 of the Bankruptcy Code, 11 U.S.C. §1325, and with other applicable provisions of this title of the
United States Code as shown by Exhibit “A” attached hereto; and

       The Chapter 13 Trustee having recommended that the debtor's plan to be confirmed; it is

       ORDERED that the debtor's plan, or plan as amended, which plan is attached hereto as Exhibit “A” and
incorporated herein by reference, is confirmed, and the debtor is further ordered to comply with the terms of this
plan and to maintain in force all insurance required by any of his contractual agreements; and it is further

       ORDERED that an award of $2,500.00 is made to CAROL S. DEW as interim compensation in this case
pursuant to §331 of the Bankruptcy Code for the attorney services rendered in this case. The trustee is directed to
pay any unpaid balance as an administrative expense; and it is further

       ORDERED that all pending motions to dismiss filed by the Chapter 13 trustee are hereby withdrawn,

18-31092-JPS                              Printed: 5/24/2019   10:33 am                                Page 1 of 5
          Case 18-31092       Doc 22     Filed 05/28/19 Entered 05/29/19 11:05:10   Desc Main
                                            Document Page 2 of 5



unless a separate order has been entered resolving the motion.


                                             END OF DOCUMENT

Prepared by:

Camille Hope, Trustee
P.O. Box 954
Macon GA 31202
Telephone (478) 742-8706




18-31092-JPS                              Printed: 5/24/2019     10:33 am                  Page 2 of 5
               Case 18-31092           Doc 22      Filed 05/28/19 Entered 05/29/19 11:05:10                      Desc Main
                                                      Document Page 3 of 5



                                                 UNITED STATES BANKRUPTCY COURT
                                                FOR THE MIDDLE DISTRICT OF GEORGIA

IN RE:                                                                        Chapter 13
Latoya Vaughn                                                                 Case No. 18-31092-JPS




                              Trustee's Summary of the Plan Including Agreed Upon Changes


Part 1
Debtor's Net Income:              1,889.33        Deb 1:    NEED EMPLOYMENT INFO
Spouse's Net Income:                  0.00        Deb 2:

Part 2: Plan Payments and Length of Plan
             Debtor proposes to make payments into the plan as follows:
2.1
            Which Debtor      Payment Amt.      Frequency                      Start Date
             Debtor 1                  93.00    WEEKLY                          11/5/2018

         until the plan is completed

2.2      Additional Payments:                                                    Source:

2.3      The debtor(s) will pay for a minimum of 36 months if the debtor (s) is/are below the median income or 57 months if the
         debtor(s) is/are above the median income.

Part 3: Treatment of Secured Claims

From the payments so received, the Trustee shall make disbursements to allowed claims as follows :

3.1      Payments on Long Term Debt


3.2      Payments on Arrearages on Long Term Debt

                                               ESTIMATED                  INTEREST                                                MONTHLY
NAME OF CREDITOR                               AMOUNT DUE                     RATE                COLLATERAL                      PAYMENT
HOME POINT FINANCIAL CORP                       1,230.00                              Arrears                                       Pro Rata

3.3      Secured Claims Not Subject to Cram Down

                                                               AMOUNT INTEREST                                               MONTHLY
NAME OF CREDITOR                                                 DUE       RATE         COLLATERAL                           PAYMENT
WELLS FARGO                                                     $11,868.90      10 Nissan Maxima                           $210.00

3.4      Pre-confirmation Adequate Protection Payments - These payments will be applied to reduce the principal of the claim .




  18-31092-JPS                                      Printed: 5/24/2019      10:33 am                                        Page 3 of 5
              Case 18-31092            Doc 22       Filed 05/28/19 Entered 05/29/19 11:05:10                    Desc Main
                                                       Document Page 4 of 5




3.5     Secured Creditors Subject to Cram Down

                                              AMOUNT                         INTEREST                                               MONTHLY
                                                                               RATE
NAME OF CREDITOR                                DUE              VALUE                          COLLATERAL                          PAYMENT

3.6     The following collateral is surrendered to the creditor, and the stay and co -debtor stay are lifted.


3.7     The following debts will be paid directly by the debtor (s):


NAME OF CREDITOR                                                           Description
HOME POINT FINANCIAL CORP                                                  Residence

3.8    The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6 Nonstandard
       Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1     Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $2,500.00 to be paid as follows:

Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases

4.2    Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case .


4.3    The following domestic support obligations will be paid over the life of the plan as follows: (These payments will be made
       simultaneously with payment of the secured debt to the extent funds are available and will include interest at the rate of ____%. (If
       this is left blank, no interest will be paid .)

4.4    All other 11 U.S.C. § 507 priority claims, unless already listed under 4 .3, will be paid in full over the life of the plan as funds
       become available in the order specified by law .

Part 5: Treatment of Non-Priority Unsecured Claims

5.1    Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative, debtor (s) will pay
       the highest of the three):

       Disposable Income: $                               Best Interest: $4,842.00              Optional: $


5.2    Binding Dividend (%): 22.00%              Estimated Dividend:


5.3    The following unsecured claims are classified to be paid at 100%. If the debtor (s) is proposing to pay less than 100 %, or to pay a
       regular monthly payment, those proposals should appear in Part 6 Nonstandard Provisions.


5.4    The executory contracts and unexpired leases listed below are assumed . Those not mentioned are rejected .


5.5    See original plan for insurance requirements .



  18-31092-JPS                                       Printed: 5/24/2019      10:33 am                                       Page 4 of 5
               Case 18-31092            Doc 22       Filed 05/28/19 Entered 05/29/19 11:05:10                       Desc Main
                                                        Document Page 5 of 5




5.6      Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all lien avoidance actions or
         litigation involving the validity of liens, or preference action will be reserved and can be pursued after confirmation of the plan .
         Successful lien avoidance or preference actions will be grounds for modification of the plan .

Part 6: Nonstandard Provisions
1. Debtor co-signed a car loan with her older son . He drives the car and pays the loan (1317.00)

2. Walton County values debtor's residence at 141 ,200.00. The home was built in 2001 and no improvements have been made since that
time. It needs a new roof, new heating & air unit, garage door will not open, leak in master bath plumbing, and the deck is rotting . After
subtracting an estimate on repairs (20,500.00) and the cost of sale (12,070.00). Debtor values the home at 108,630.00


      EXHIBIT "A"                                                                              /s/ Camille Hope
                                                                                        Office of the Chapter 13 Trustee




   18-31092-JPS                                      Printed: 5/24/2019       10:33 am                                         Page 5 of 5
